Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00153-CR
NO.
14-03-00154-CR
____________
 
ROBERT RIVERA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 208th District Court
Harris County, Texas
Trial
Court Cause Nos. 930,783 & 643,306
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to two counts of aggravated
sexual assault of a child. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to seven years
confinement in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed pro se notices
of appeal in each case.  Because
appellant has no right to appeal, we dismiss. 





The trial court entered a certification of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
records on appeals.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).